Citation Nr: 1100367	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  04-07 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left foot 
disability.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from February 1964 to October 
1965. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

In March 2008 and March 2010, the Board remanded the claims for 
further development.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back disability was not demonstrated in-service, spinal 
arthritis was not compensably disabling within one year of the 
Veteran's discharge from active duty, and a current low back 
disability is not related to service or to a service-connected 
disability and did not increase in severity as a result of a 
service-connected disability.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during 
active service, spinal arthritis may not be presumed to have been 
so incurred, and a low back disability is not proximately due to 
or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

VA notified the Veteran in August 2002, September 2003 and April 
2010 of the information and evidence needed to substantiate and 
complete the claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain.  The RO provided notice of how disability 
ratings and effective dates are determined in the April 2010 
correspondence.  While the appellant did not receive full notice 
prior to the initial decision, after notice was provided, the 
claimaint was afforded a meaningful opportunity to participate in 
the adjudication of the claim, and the claim was readjudicated in 
October 2010.    Accordingly, any timing deficiency has here been 
appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Arthritis may be presumed to have been incurred in service, if 
the evidence shows that such disease became manifest to a degree 
of 10 percent or more within one year from separation from active 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307(a), 3.309(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995). 38 C.F.R. § 3.310.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  In so doing; the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995). The Board is mindful that it cannot make 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.



Factual Background

The Veteran seeks entitlement to service connection for a low 
back disability, including as secondary to a left foot 
disability.  In a July 1978 rating decision, service connection 
was granted for post-operative congenital calcaneonavicular bar 
of the left foot. 

The Veteran's service treatment records are negative for any 
complaints of or treatment of a low back disability.

The earliest post service record pertaining to back problems is 
from many years after service.  A December 2000 VA treatment 
report documents the Veteran's complaints of chronic back pain.  
He was diagnosed as having chronic back pain with acute 
exacerbation.

The Veteran underwent a VA examination in November 2002 and 
complained of chronic back pain.  The examiner noted that the 
Veteran gave a history of back problems, dating back to 1983-1984 
in which the Veteran had bulging discs.  It was further noted 
that the Veteran underwent surgery for the disc and that he was 
involved in a motor vehicle accident.  X-rays of the lumbar spine 
revealed osteophytes of the L4, L5, L5-S1, scoliosis and mild 
degenerative joint disease.  The diagnosis was lumbosacral spine 
degenerative joint disease.  The examiner concluded that it was 
not likely that the Veteran's feet caused the disc problems that 
required surgery.  Furthermore, the examiner reported that it was 
very logical for the Veteran to develop arthritis in the area of 
the surgery. 

The Veteran testified at an October 2003 RO hearing that his 
service-connected left foot disability causes him to walk 
sideways which places more stress on his back.  He felt that the 
strain put on his back by his left foot disability caused his 
current back problems.

In a February 2007 VA consult report, a VA physician stated that 
the Veteran's chronic low back pain was aggravated by altered 
gait mechanics from chronically painful status-post fused left 
ankle due to arthritis.

The Veteran underwent further VA examination of the spine in 
August 2009.  The Veteran reported that he first developed back 
pain in 1977 while carrying a bucket full (35 pounds) of catfish 
that he had just caught.  He indicated that a similar episode 
occurred in 1981 when he was working as a carpenter under a 
house.  He was unable to straighten up and he went to the 
emergency room where he was evaluated and discharged.  
Furthermore, he stated that in 1983, he was mowing with a push-
mower and his "back hit him and he had to crawl to the back door 
and crawl to the bathroom for a week."  He had another episode 
in 1987.  He reported that he had injections in 1983 which did 
not help his back problems.  X-rays of the lumbar spine revealed 
straightening of the lordosis with severe degenerative joint 
disease.  The diagnosis was chronic lumbar sprain with 
degenerative joint disease and spondylosis.

The examiner concluded that the Veteran's back problem was not in 
any way caused by or a result of his service-connected foot 
problem.  The examiner explained that this is evidenced by the 
Veteran's history of not having any problems with his back until 
he was working construction, carrying the bucket of fish, etc.  
The examiner stated that the Veteran's gait was not altered to 
the point where even speculation would make him think that his 
back was in any way related to his foot problem since his gait 
was not significantly bad.  

In March 2010, the Board remanded the claim in order to obtain a 
clarifying opinion from the August 2009 VA examiner.  
Specifically, the examiner was request to provide an opinion as 
to whether the Veteran's non-service connected back disability 
was aggravated by the service-connected left foot disability. 

In an April 2010 addendum, the same VA examiner who conducted the 
August 2009 VA examination concluded that the Veteran's left 
disability did not aggravate his lumbar degenerative disc 
disease, spondylosis and sprain beyond the normal progression of 
the disease.  The examiner emphasized that aggravation was not 
found.  It was further opined that the Veteran's current status 
was due entirely to the normal progression of the disease based 
on the back injures previously reported.  The examiner noted that 
the claims folder had again been reviewed and that the opinion 
was based on examination findings, historical record and medical 
principles.  

Analysis

In this case, the medical evidence of record clearly demonstrates 
diagnoses of chronic lumbar sprain with degenerative joint 
disease and spondylosis.  In this case, however, there is no 
competent medical evidence suggesting service connection for the 
claimed disability in-service, or of spinal arthritis within one 
year of the Veteran's release from active duty.  In fact, the 
medical opinions of record provided by the November 2002 and 
August 2009 VA examiners establish that the Veteran's low back 
disability is not related to service.  Significantly, the 
November 2002 VA examiner noted a history of back pain beginning 
in 1983/1984 and the August 2009 VA examiner noted a history of 
back pain beginning in 1977.  Both accounts place the onset of 
back pain several years after the Veteran's discharge from 
service in 1965.  This length of time is evidence against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).   
Accordingly, service connection for back disability is not 
warranted on a direct or presumptive basis.

With respect to question of entitlement to service connection for 
a low back disability on a secondary basis, a VA physician in 
February 2007 indicated that the Veteran's low back disability is 
aggravated by his service-connected left foot disability.  

On the other hand, a VA examiner in April 2010 concluded that 
aggravation of the lumbar spine disorder by the left foot 
disorder was not established by the medical evidence of record.  
Rather, the examiner felt that the Veteran's lumbar spine 
problems were due to the natural progression of the disease.  
This opinion directly contradicts the earlier February 2007 VA 
physician's opinion.  Moreover, in the August 2009 examination 
report, the VA examiner concluded that the Veteran's low back 
disorder was unrelated in any way to his left foot disorder.  

In evaluating the merits of this claim, the Board ascribes the 
greatest probative value to the medical opinion provided by the 
VA examiner in August 2009 and April 2010 who reviewed the 
Veteran's claims folder and provided a thorough rationale for his 
opinion.  The file review is essential in this case to provide a 
fully informed history of the onset and causes of the back 
disability.  Thus, the Board finds that the VA examiner's opinion 
carries more weight than the other medical opinion of record.  
Accordingly, service connection for a low back disability on a 
secondary basis is not warranted.

The Veteran, without medical training, does not meet the burden 
of presenting competent evidence as to medical cause and effect, 
or a diagnosis, merely by presenting his own statements.  While 
the Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain, he is not competent to 
offer a medical conclusion.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  There is no evidence 
showing, and the Veteran does not assert, that he has medical 
training to provide competent medical evidence as to the etiology 
of the claimed low back disability.

The evidence establishes the Veteran's low back disability is not 
related to service or his service-connected left foot disability.  
The preponderance of the evidence is against the Veteran's claim.  
A low back disability was not incurred or aggravated during 
active service, spinal arthritis may not be presumed to have been 
so incurred, and a low back disability is not proximately due or 
aggravated by a service-connected disorder.  The claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disability is 
denied.



REMAND

After a review of the record, the Board finds that the record is 
insufficient to determine whether the Veteran is entitled to TDIU 
and that further remand of the claim is warranted.

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis of 
individual unemployability, that is, when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is only 
one service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected disabilities, 
at least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined rating 
to 70 percent or more.  Id.  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or the Veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet these threshold minimum percentage 
standards set forth in 38 C.F.R. § 4.16(a), she still may be 
entitled to a TDIU on an extra-schedular basis, provided she is 
unable to secure or follow a substantially gainful occupation by 
reason of her service-connected disabilities.  38 C.F.R. § 
4.16(b). See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 
Vet. App. 225 (1993).  Thus, the Board must assess whether there 
are circumstances in the Veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van Hoose, 
supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the Veteran is service-connected for post-operative 
congenital calcaneonavicular bar, left foot (rated as 30 percent 
disabling); residuals of fracture of the right wrist (rated as 10 
percent disabling) and a fracture of the left mandible (rated as 
noncompensable).  As such, he does not have a sufficient rating 
to satisfy the threshold minimum requirements of 38 C.F.R. § 
4.16(a) for consideration of a TDIU.  But, as mentioned, he can 
still show his entitlement to this benefit by establishing his 
unemployability under the special provisions of § 4.16(b).  See 
also 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

During the course of the appeal, the Veteran has alleged that he 
is unable to work as a carpenter due to his service-connected 
right hand and left foot disabilities.  Following VA examination 
in July 2003, the examiner concluded that the right wrist 
condition at that time prevented the Veteran from returning to a 
job that requires repetitive hammering or lifting more than 20 
pounds on the right side.  With regard to the left foot, a VA 
examiner in August 2009 stated that the Veteran's functional 
impairments included no subtalar motion of the left ankle and an 
inability to walk on the left side.  On the other hand, the 
examiner also noted that the Veteran could walk well without 
assisted devices.  Thus, in this case, it is not entirely clear 
whether the Veteran's service-connected disabilities preclude him 
from obtaining and maintaining substantially gainful employment.  
Accordingly, the Board finds that the issue of entitlement to 
TDIU must be remanded for further examination and opinion 
regarding the issue of the Veteran's employability.

Moreover, the Board notes that in the October 2010 supplemental 
statement of the case, the RO expressly considered whether an 
extraschedular rating is appropriate and declined to refer the 
Veteran's case for such consideration.  While the Board does not 
have the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing a RO 
determination that referral is not warranted and confirming that 
decision.  In this case, based on the factual circumstances 
presented, the Board concludes referral is needed.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to obtain an opinion as to whether his 
service-connected disabilities would as 
likely as not preclude gainful employment.  
The claims file and a copy of this Remand 
must be made available to the examiner.

The examiner should opine as to whether it is 
at least as likely as not (i.e. there a 50 
percent probability or more) that the 
Veteran's service-connected disabilities 
(post-operative congenital calcaneonavicular 
bar, left foot; residuals of fracture of the 
right wrist; and a fracture of the left 
mandible) would prevent him from obtaining or 
keeping gainful employment for which his 
education and occupational experience would 
otherwise qualify him.

The VA examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

3.  The RO should refer the Veteran's claim 
for TDIU to the Under Secretary for Benefits 
or the Director of VA's Compensation and 
Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b).

4.  Then readjudicate the Veteran's TDIU 
claim in light of the additional evidence.  
If the claim is not granted to his 
satisfaction, send the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of the claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


